Citation Nr: 0504435	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-02 923A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel







INTRODUCTION

According to the DD 214, Certificate Of Release Or Discharge 
From Active Duty, the veteran served on active military duty 
from October 1981 to October 1984 and from March 1989 to 
March 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO denied the 
issue of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.  


REMAND

In response to a PTSD questionnaire forwarded to the veteran 
in December 1998, she responded several days later in the 
same month that, while serving in Panama in August 1989, she 
was sexually assaulted by a fellow serviceman.  In addition, 
she reported that, while being stationed in Saudi Arabia 
between August and September 1991, she was sexually harassed 
by her direct military supervisor.  She also stated that, 
during service in Belgium in the spring of 1992, she was 
sexually harassed by a fellow serviceman.  

Pursuant to the veteran's contentions, the RO made several 
attempts to verify her purported in-service stressors.  In 
particular, the RO contacted the United States Army Criminal 
Investigation Command as well as the United States Army 
Judiciary Office of the Clerk of Court.  Searches conducted 
at both of these agencies provided negative results.  

Consequently, by the November 2000 rating action, the RO 
denied the veteran's claim for service connection for PTSD.  
In the notice of disagreement which was received at the RO in 
November 2001, the veteran asserted that the RO had 
erroneously denied her claim solely on the basis of her 
in-service sexual trauma.  Rather, the veteran contended that 
she had also incurred PTSD as a result of the combat 
environment to which she was exposed during her active 
military duty in Panama between August and December 1989 and 
in Saudi Arabia between July and November 1991.  She referred 
to the intense stress that she experienced while serving in 
these combat zones.  

In this regard, the Board notes that, in the substantive 
appeal which was received at the RO in February 2003, the 
veteran asserted that, while serving in Panama, she worked as 
a military police officer and, as such, was assigned to 
"normal police duties," including guard duty and patrol 
responsibilities in areas that were "directly subject[ed] to 
hostility from [the] Panama Defense Force soldiers who, 
without notice, would draw weapons on American military 
personnel . . . [and] detain military police officers 
performing patrol duties."  Also, in a statement dated in 
February 2003, a friend of the veteran attested that the 
veteran had told her of "the dangers of Panama . . . [and 
had] explain[ed] . . . that she felt her life was in danger 
every day while in Panama and also Saudi Arabia."  

Further, at the VA PTSD examination conducted in June 1998, 
the veteran informed the examiner of her purported in-service 
stressors, including, in pertinent part, working as a driver 
"in dangerous and stressful war zone[s]" while being 
stationed in Panama in the fall of 1989 and in Saudi Arabia 
in 1991.  The veteran reported having feared for her life on 
a daily basis during such service and being "convinced that 
she would die [while serving] there."  Following a mental 
status evaluation, the examiner diagnosed, on Axis I, PTSD as 
well as a dysthymic disorder.  

Significantly, however, a complete and thorough review of the 
claims folder indicates that the RO has not attempted to 
verify the veteran's contentions of purported combat-related 
stressors.  The Board believes that, in light of the 
veteran's contentions and her post-service diagnosis of PTSD, 
a remand is necessary to accord the veteran another 
opportunity to provide more specific information regarding 
her purported in-service combat-related stressors (to 
include, for example, the times and places of specific events 
as well as the names of any servicemen who may have witnessed 
such situations) and to allow the RO an opportunity to 
attempt to verify these stressors with the United States Army 
Services Center for Research of United Records (USASCRUR).  
If deemed necessary, the veteran should then be accorded a 
relevant VA examination to determine the nature, extent, and 
etiology of any PTSD that she may have.  

Additionally, in a February 1999 letter, a private medical 
professional explained that she had treated the veteran for 
psychiatric problems between January 1997 and May 1998.  
Copies of these treatment records are not contained in the 
veteran's claims folder.  Further, no attempt appears to have 
been made to procure such documents.  On remand, therefore, 
the RO should attempt to obtain, and to associate with the 
file, copies of records of any such private psychiatric 
treatment that the veteran may have received.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all private health care 
providers who rendered psychiatric 
treatment to her since her separation 
from service in March 1993.  The Board is 
particularly interested in records of 
private psychiatric treatment that she 
received from Deena McClain, C.M.H.C. 
between January 1997 and May 1998.  After 
furnishing the veteran the appropriate 
release forms where necessary, the RO 
should obtain legible copies of the 
complete clinical records from each 
health care provider identified by the 
veteran.  All available reports not 
previously obtained should be associated 
with the veteran's claims folder.  

2.  The RO should also procure copies of 
all records of psychiatric treatment that 
the veteran has received at the VA 
Outpatient Clinic in Pensacola, Florida 
and at the VA Medical Center in Tampa, 
Florida since May 1998.  All available 
reports not previously obtained should be 
associated with the veteran's claims 
folder.  

3.  The RO should also contact the 
veteran and ask her to provide as 
specific information as possible 
regarding her purported in-service 
stressors, including corroborative 
evidence of their existence or sufficient 
detail, including dates, her military 
unit(s) and duty assignment(s), pertinent 
locations, and the names of fellow 
service person(s) involved.  

4.  Based on information in the veteran's 
statements (including the notice of 
disagreement received in November 2001 
and the substantive appeal received in 
February 2003 as well as any received 
pursuant to paragraph 3 of this Remand), 
the RO should ask the USASCRUR to provide 
information to corroborate the veteran's 
claimed in-service stressors.  The 
USASCRUR's response should be included in 
the claims folder.  If USASCRUR is not 
asked for stressor verification, the 
reason(s) for not asking for stressor 
verification (e.g., insufficient 
information for stressor verification) 
should be documented in the veteran's 
claims folder. 

5.  The RO should then make a specific 
determination whether the veteran was 
exposed to combat and/or stressor(s) in 
service and, if so, the nature of the 
specific stressor(s).  In reaching these 
determinations, the RO should address any 
credibility questions raised by the 
record.   

6.  If the RO determines that the veteran 
was exposed to stressor(s) in service, it 
should then schedule the veteran for a VA 
examination to determine whether she 
meets the diagnostic criteria for PTSD, 
based on the verified stressor(s).  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  All indicated tests should 
be conducted.  

The RO should inform the examiner that 
only a stressor(s) which has (have) been 
verified may be used as a basis for a 
diagnosis of PTSD.  If PTSD is diagnosed, 
the examiner should specify which 
stressor(s) was (were) used as the basis 
for the diagnosis, whether the stressors 
found to be established by the record 
were sufficient to produce a diagnosis of 
PTSD, and whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors found to 
be established by the record.  

7.  The RO should then re-adjudicate the 
issue of entitlement to service 
connection for PTSD.  If the decision 
remains in any way adverse to the 
veteran, she and her representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until she is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of her claim.  38 C.F.R. § 3.655 (2004).  The 
veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                  
_________________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



